Citation Nr: 9904516	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a demyelinating 
disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from November 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision 
that denied the veteran's application to reopen claims of 
service connection for bowel dysfunction and for a 
demyelinating disease.  In regard to the former claim, the RO 
granted service connection for neurogenic bowel in October 
1997.

FINDING OF FACT

In February 1999, prior to the promulgation of a decision on 
appeal, the Board received notification that the veteran 
wished to withdraw his appeal from consideration by the 
Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement have 
been met.  38 U.S.C.A. §§ 7105(b)(2) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1996, the veteran's representative, on behalf of 
the veteran, filed a Notice of Disagreement to a September 
1995 RO rating decision that denied the veteran's application 
to reopen a claim of service connection for a demyelinating 
disease.  In a November 1997 letter to the RO, the veteran's 
accredited representative stated that the veteran wished to 
withdraw his Notice of Disagreement on the pending claim for 
Multiple Sclerosis.  In response to this letter, in December 
1997, the RO informed the veteran that it had withdrawn his 
appeal and that no further action would be taken on the 
issue.  

Subsequently, in a February 1999 memorandum to the Board, the 
veteran's representative stated that he had not heard from 
the veteran since the RO notified him that his appeal had 
been withdrawn, and that he did not foresee any further 
action on the claim.  Accordingly, he requested that the 
claims file be returned to the RO.

An appellant may withdraw his Notice of Disagreement in 
writing at any time before a timely Substantive Appeal is 
filed.  38 C.F.R. § 20.204 (1998).  The Board accepts the 
representative's statement as an expression of the veteran's 
intention to withdraw his appeal from consideration from the 
Board.

When a Notice of Disagreement has been withdrawn, that action 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, as in the instant 
case, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.  
38 U.S.C.A. § 7105(d) (West 1991).


ORDER

The appeal of the application to reopen a claim of service 
connection for a demyelinating disease is dismissed.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

